DETAILED ACTION
This office action is in response to the RCE filed July 2, 2021 in which claims 13, 15, 16, 18, 19, 22, 33, 35, 37, and 39-45 are presented for examination and claims 1-12, 14, 17, 20, 21, and 23-32 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s Argument:  Rejection of the claims under 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustable upper and stretch liner enclosing the outer periphery of the sole as recited in claims 39 and 43 must be shown or the feature(s) canceled from the claim(s).  The Examiner respectfully notes that as best depicted in annotated Fig. 18D (see below), outer periphery 1708 appears to be disposed on the outside of the adjustable upper and stretch liner rather than being enclosed by them.  No new matter should be entered.

    PNG
    media_image1.png
    940
    1101
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 39 and 43 recite the limitation “wherein the adjustable upper and the stretch liner enclose the outer periphery of the sole.”  This limitation constitutes new matter because it was not present in the disclosure as originally filed.  As noted above, as depicted in annotated Fig. 18D, the outer periphery of the sole appears to be disposed outside of the adjustable upper and the stretch liner rather than being enclosed by them.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39 and 43 recite the limitation “wherein the adjustable upper and the stretch liner enclose the outer periphery of the sole.”  This limitation is indefinite because based on the instant disclosure the outer periphery of the adjustable shoe appears to be disposed outside of the adjustable upper and stretch liner rather than being enclosed by the stretch liner.  If anything, it appears that the outer periphery encloses portions of the adjustable upper and stretch liner, rather than the other way around, as claimed (see Fig. 18D).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 16, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,631,440 Keen et al. (Keen).  [The Examiner notes for clarity that this is a different Keen reference than the Keen reference relied up on the prior office action.]
Regarding claim 13, Keen discloses an adjustable shoe (600 of Figs. 9A-9F; col. 15, lines 1-50) comprising:
602) including a toe, a heel, a lower surface, and an outer periphery (annotated Figs. 9B-9D, see below);
an adjustable upper (604) secured to at least a portion of the outer periphery (annotated Figs. 9B-9D), the adjustable upper comprising:
	a toe panel (110) constructed and arranged to expand vertically and longitudinally relative to the sole, wherein the toe panel is secured to the toe of the sole and encloses the toe (annotated Figs. 6B-6D; col. 6, line 64 – col. 7, line 25; toe panel 110 is capable of expanding vertically and longitudinally due to the natural deformability and stretchability of the polymer material disclosed to form adjustable upper 604, and toe panel 110 encloses the toe of the sole to at least some degree; the Examiner notes that claim 13 does not recite, for example, that the toe panel completely encloses the toe of the sole);
	a heel panel (114) constructed and arranged to expand laterally and longitudinally relative to the sole, wherein the heel panel is secured to the heel of the sole (annotated Figs. 6B-6D; col. 6, line 64 – col. 7, line 25; col. 7, line 62 – col. 8, line 35; heel panel 114 is capable of expanding laterally and longitudinally due to the natural deformability and stretchability of the polymer material disclosed to form adjustable upper 604, and further can be adjusted via lace 118);
	a first side panel secured to at least a portion of the outer periphery (600 of Figs. 9A-9F; col. 15, lines 1-50); and
	a second side panel secured to at least a portion of the outer periphery (600 of Figs. 9A-9F; col. 15, lines 1-50); and
608) secured to at least a portion of the outer periphery and attached to the first side panel and second side panel (600 of Figs. 9A-9F; col. 15, lines 1-50; inasmuch as currently claimed, when stretch liner 608 is disposed within adjustable upper 604 and bonded to the top surface of the midsole, the stretch liner can properly be considered to be “attached” to the first and second side panels; the Examiner respectfully notes that claim 13 does not recite, for example, that the stretch liner is directly affixed to the first and second side panels),
wherein the toe panel, heel panel, first side panel, and second side panel are independently expandable relative to one another (annotated Fig. 9B-9D; col. 6, line 64 – col. 7, line 25; each of the toe, heel, first and second side panels are each capable of being stretched/deformed independently of one another at least due to their polymer material construction).

    PNG
    media_image2.png
    1034
    809
    media_image2.png
    Greyscale

Regarding claim 15, Keen further discloses an adjustable shoe wherein the stretch liner and heel panel are independently expandable relative to one another (600 of Figs. 9A-9F; col. 15, lines 1-50; stretch liner 608 and heel panel 114 are independently expandable because stretch liner 608 is not directly affixed to heel panel 114).

Regarding claim 16, Keen further discloses an adjustable shoe wherein the stretch liner is secured to the heel panel, wherein the stretch liner and heel panel expand together (600 of Figs. 9A-9F; col. 15, lines 1-50; stretch liner 608 is secured to heel panel 114 because it is bonded to the top surface of the midsole and stretch liner 608 and heel panel 114 would be capable of expanding together, for example, if a foot is inserted into adjustable shoe 600).

Regarding claim 41, Keen further discloses an adjustable shoe wherein the stretch liner is not connected to the toe panel (600 of Figs. 9A-9F; col. 15, lines 1-50; inasmuch as currently claimed, stretch liner 608 can be properly be considered to be “not connected” to toe panel 110 because stretch liner 608 is only directly affixed to the top surface of the midsole; adjustable shoe 600 would be capable of being manipulated such that stretch liner 608 does not contact toe panel 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 19, 22, 33, 35, 37, 40, 42, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,631,440 Keen et al. (Keen) (as applied to claim 13, above, regarding claims 18, 19, 22, and 40).
Regarding claim 18, Keen discloses an adjustable shoe further comprising a first elastic lace constructed and arranged to connect the first and second side panels (annotated Figs. 9B-9D; col. 7, line 46 – col. 8, line 35; regarding the limitation that the lace is an “elastic” lace, the Examiner respectfully notes that absent further distinguishing limitations in the claims regarding specific parameters such as the modulus of elasticity and/or specific materials, the reference meets the claim).
Keen does not expressly disclose adjustable shoe 600 as depicted in Figs. 9A-9B wherein the first elastic lace further connects to the toe panel.
However, Keen teaches another embodiment of an adjustable shoe (1200 of Figs. 23A-23C) wherein the first elastic lace is constructed and arranged to connect the see especially Fig. 23B) and further that the first elastic lace may be located in a variety of positions to allow for adjustability of the various parts of the adjustable shoe (col. 7, line 46 – col. 8, line 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adjustable shoe 600 of Keen to so that the first elastic lace connects to the toe panel as taught by adjustable shoe 1200 of Keen because Keen teaches that this configuration is known in the art and that anchor points for the first elastic lace may be located in a variety of positions along the shoe to allow for adjustability of the shoe (col. 8, line 24-35).  It would further have been obvious to one of ordinary skill that connecting the first elastic lace to the toe panel would provide additional adjustability for the toe panel, and therefore improved comfort for the wearer.

Regarding claim 19, the modified invention of Keen (as detailed above) further teaches an adjustable shoe further comprising a second elastic lace constructed and arranged to connect the heel panel to the first side panel and second side panel (col. 7, line 62 – col. 8, line 35; Keen discloses using multiple laces with anchor points located in a variety of positions along adjustable shoe 600; regarding the limitation that the lace is an “elastic” lace, the Examiner respectfully notes that absent further distinguishing limitations in the claims regarding specific parameters such as the modulus of elasticity and/or specific materials, the reference meets the claim).

Regarding claim 22, the modified invention of Keen further teaches an adjustable shoe wherein the sole includes a recess (the recess is the area within stretch liner 608 where removable footbed 606 is disposed) and a removable footbed (606), wherein an uppermost portion of the outer periphery is aligned with an uppermost portion of the removable footbed (annotated Figs. 9B-9D; col. 15, lines 1-50; the uppermost portion of the outer periphery can be considered to be “aligned” with an uppermost portion of removable footbed 606 at least because removable footbed 606 will be in a parallel orientation to the outer periphery when disposed within adjustable shoe 600).

Regarding claims 33, 35, and 37, Keen discloses an adjustable shoe (600 of Figs. 9A-9F; col. 15, lines 1-50) comprising:
a sole (602) including a lower surface and an outer periphery (annotated Figs. 9B-9D; col. 15, lines 1-50); 
an adjustable upper (604) secured to at least a portion of the outer periphery (adjustable upper 604 is considered to be “secured” to all portions of the outer periphery in an assembled form as depicted in annotated Figs. 9B-9D), wherein the adjustable upper is expandable at least two directions selected from the group of vertical, lateral, and longitudinal (annotated Figs. 6B-6D; col. 6, line 64 – col. 7, line 25; col. 7, line 62 – col. 8, line 35; adjustable upper 604 is capable of expanding vertically, laterally, and longitudinally due to the natural deformability and stretchability of the polymer material disclosed to form adjustable upper 604, and further can be adjusted via lace 118), wherein the adjustable upper includes:
110) secured to a first portion of the outer periphery (annotated Figs. 9B-9D; col. 15, lines 1-50; toe portion 110 is considered to be “secured” to all portions of the outer periphery in an assembled form as depicted in annotated Figs. 9B-9D);
	at least one side panel secured to a second portion of the outer periphery (annotated Figs. 9B-9D; col. 15, lines 1-50; adjustable upper 604 is considered to be “secured” to all portions of the outer periphery in an assembled form as depicted in annotated Figs. 9B-9D),
	wherein the at least one side panel is separate from the toe portion, and wherein the first portion and second portion of the outer periphery are separate from one another (annotated Figs. 9B-9D); and 
a stretch liner (608) secured to at least a portion of the outer periphery and attached to the at least one side panel (600 of Figs. 9A-9F; col. 15, lines 1-50; inasmuch as currently claimed, when stretch liner 608 is disposed within adjustable upper 604 and bonded to the top surface of the midsole, the stretch liner can properly be considered to be “attached” to the at least one side panel; the Examiner respectfully notes that claim 33 does not recite, for example, that the stretch liner is directly affixed to the at least one side panel).
Keen does not expressly disclose an adjustable shoe wherein the adjustable upper has a ball region expandability coefficient between 8% and 12%.
However, Keen discloses an adjustable shoe as claimed above comprising an adjustable upper configured to expand in multiple directions to accommodate varying col. 8, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adjustable shoe of Keen to have ball region, waist region, and instep region having expandability coefficients between 8% and 12% as a matter of routine optimization since it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).

Regarding claim 40, the modified invention of Keen teaches an adjustable shoe including a stretch liner (608) (annotated Figs. 9B-9D; col. 15, lines 1-50).
Keen does not expressly disclose adjustable shoe 600 as depicted in Figs. 9A-9B wherein the stretch liner includes a tongue.
However, Keen teaches another embodiment of an adjustable shoe (6002 as depicted in Figs. 16A-16C; col. 23, lines 22-40) wherein the stretch liner includes a tongue (6202) (see especially Fig. 16C; col. 23, lines 22-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifiy adjustable shoe 600 of Keen to have a tongue on the stretch liner as taught by adjustable shoe 6002 of Keen because Keen teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art shoe tongues can provide a tighter fit across the instep of a shoe and reduce heel slippage, thereby increasing comfort for the wearer.

Regarding claim 42, the modified invention of Keen further teaches an adjustable shoe wherein the sole includes a recess (the recess is the area within stretch liner 608 where removable footbed 606 is disposed) and a removable footbed (606), wherein an uppermost portion of the outer periphery is aligned with an uppermost portion of the removable footbed (annotated Figs. 9B-9D; col. 15, lines 1-50; the uppermost portion of the outer periphery can be considered to be “aligned” with an uppermost portion of removable footbed 606 at least because removable footbed 606 will be in a parallel orientation to the outer periphery when disposed within adjustable shoe 600).

Regarding claim 44, the modified invention of Keen teaches an adjustable shoe including a stretch liner (608) (annotated Figs. 9B-9D; col. 15, lines 1-50).
Keen does not expressly disclose adjustable shoe 600 as depicted in Figs. 9A-9B wherein the stretch liner includes a tongue.
However, Keen teaches another embodiment of an adjustable shoe (6002 as depicted in Figs. 16A-16C; col. 23, lines 22-40) wherein the stretch liner includes a tongue (6202) (see especially Fig. 16C; col. 23, lines 22-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifiy adjustable shoe 600 of Keen to have a tongue on the stretch liner as taught by adjustable shoe 6002 of Keen because Keen teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art shoe tongues can provide a tighter fit across 

Regarding claim 45, the modified invention of Keen further discloses an adjustable shoe wherein the stretch liner is not connected to the toe panel (600 of Figs. 9A-9F; col. 15, lines 1-50; inasmuch as currently claimed, stretch liner 608 can be properly be considered to be “not connected” to toe panel 110 because stretch liner 608 is only directly affixed to the top surface of the midsole; adjustable shoe 600 would be capable of being manipulated such that stretch liner 608 does not contact toe panel 110).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/F Griffin Hall/Examiner, Art Unit 3732